U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Amendment No. 1) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-10196 STUDIO ONE MEDIA, INC. (Exact name of Registrant as specified in its charter) DELAWARE 23-2517953 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7650 E. Evans Rd., Suite C Scottsdale, Arizona85260 (Address of principal executive offices) (Zip Code) (480) 556-9303 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). xYesoNo (Not required) Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesx No At September 30, 2015, the number of shares outstanding of Common Stock, $0.001 par value, was95,640,101 shares. 1 EXPLANATORY NOTE The purpose of this Amendment No.1to the registrant's Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2015, filed with the Securities and Exchange Commission on May 15, 2015 (the "Quarterly Report istoadd derivative liabilities due to an error in sequencing which begun on August 15, 2014 when the company became contingently obligated to potentially issue shares of common stock in excess of the 100 million shares authorized under the Company's certificate of incorporation. Consequently, the ability to settle these obligations with common shares would have be unavailable causing these obligations to potentially be settled in cash during that period. This condition creates a derivative liability. The obligations related to the derivative liabilities outlined above were extinguished on August 28, 2015, pursuant to a vote by a majority of shareholders, which raise the Company's authorized capital from 100 million to 250 million. The Company also recognized licensing revenues related to licensing fees generated per a term sheet with bBooth that were initially recorded as deferred revenue but should have been recorded when payments were received as there is no current definitive executed agreement in place. Therefore, the term of use is currently characterized as not definitive and revenues are recorded as received for the licensing of certain technologies, intellectual property, and patents from AfterMaster. No other changes have been made to the Quarterly Report except asnoted above. This Amendment No.1to the Quarterly Reports speaks as of the original filing date of the Quarterly Report, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Quarterly Report except thatthe cover page, Note 2 - Correction of Interim Condensed Financial Statements, Note 5 - Notes Payable, Note 7 – Common Stock, and Note 9 – Financial Instruments have beenupdatedto reflectthe amount of issuable shares of common stock, and the change regarding accounts receivable has been made. 2 STUDIO ONE MEDIA, INC. INDEX PART I- FINANCIAL INFORMATION PAGE NUMBER Item 1. Condensed Financial Statements 4 Condensed Consolidated Balance Sheets– March 31, 2015 (Re-stated and unaudited) and June 30, 2014 4 Condensed Consolidated Statements of Operations - For the three months ended March 31, 2015 and 2014 (Re-stated and unaudited) 5 Condensed Consolidated Statements of Cash Flows - For the three months ended March 31, 2015 and 2014 (Re-stated and unaudited) 6 Notes to Condensed Consolidated Financial Statements (Re-stated and unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosure About Market Risks 27 Item 4T. Controls and Procedures 27 PART II- OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Submission of Matters to a Vote of Security Holders 28 Item 5. Other Information 28 Item 6. Exhibits 29 SIGNATURES 30 3 STUDIO ONE MEDIA, INC. Consolidated Balance Sheets March 31, June 30, ( Re-stated and unaudited) ASSETS Current Assets Cash $ $ Accounts receivable Other current assets Total Current Assets Property and equipment, net Property and equipment, yet to be placed in service Intangible assets, net Other Assets Deposits Other assets - Total Other Long-term Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable and other accrued expenses $ $ Accrued interest Deferred revenue Consulting services - related party Lease payable Derivative Liability - Notes payable - related party Notes payable Convertible notes payable - related party, net of discount of $0 and $1,761 , respectively Convertible notes payable, net of discount of $35,005 and $161,043, respectively Total Current Liabilities Long-Term Liabilities Lease Payable, net of current portion Total Liabilities Stockholders' Deficit Convertible preferred stock, Series A; $0.001 par value; 100,000 shares authorized, 15,500 shares issued and outstanding 16 16 Convertible preferred stock, Series A-1; $0.001 par value; 3,000,000 shares authorized, 641,000 and 696,000 shares issued and outstanding, respectively Convertible preferred stock, Series B; $0.001 par value; 200,000 shares authorized, 3,500 shares issued and outstanding 3 3 Convertible preferred stock, Series C; $0.001 par value; 1,000,000 shares authorized, 13,404 shares issued and outstanding 13 13 Convertible preferred stock, Series D; $0.001 par value; 375,000 shares authorized, 130,000 shares issued and outstanding Convertible preferred stock, Series E; $0.001 par value; 1,000,000 shares authorized, 275,000 shares issued and outstanding Convertible preferred stock, Series P; $0.001 par value; 600,000 shares authorized, 86,640 shares issued and outstanding 87 87 Convertible preferred stock, Series S; $0.001 par value; 50,000 shares authorized, -0- shares issued and outstanding - - Common stock, authorized 100,000,000 shares, par value $0.001; 88,542,654 and 70,296,203 shares issued and outstanding, respectively Additional paid In capital Accumulated Deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 STUDIO ONE MEDIA, INC. Consolidated Statements of Operations For the Three Months Ended For the Nine Months Ended March 31, March 31, (Re-stated and unaudited) (Unaudited) (Re-stated and unaudited) (Unaudited) REVENUES Session Revenues $ AfterMaster Revenues Licensing Revenues - - - Total Revenues COSTS AND EXPENSES Cost of Revenues (Exclusive of Depreciation and Amortization) Depreciation and Amortization Expense General and Administrative Expenses Total Costs and Expenses Loss from Operations ) Other Expense Interest Expense ) Derivative Expense - - ) - Change in Fair Value of Derivative - ) - Gain (Loss) on Extinguishment of Debt - ) ) ) Impairment of assets - - - ) Total Other Expense ) Loss Before Income Taxes ) NET LOSS $ ) $ ) $ ) $ ) Preferred Stock Accretion and Dividends ) NET LOSS AVAILABLE TO COMMON SHAREHOLDERS $ ) $ ) $ ) $ ) Basic and Diluted Loss Per Share of Common Stock $ ) $ ) $ ) $ ) Weighted Average Number of Shares Outstanding The accompanying notes are an integral part of these consolidated financial statements. 5 STUDIO ONE MEDIA, INC. Consolidated Statements of Cash Flows For the Nine Months Ended March 31, (Re-stated and unaudited) (Unaudited) OPERATING ACTIVITIES Net Loss $ ) $ ) Adjustments to reconcile net loss to cash from operating activities: Depreciation and amortization Share-based compensation - Common Stock Share-based compensation - warrants Common stock issued for services and rent Common stock issued as incentive with Convertible debt - Common stock issued for preferred dividends - Common stock issued to extend the maturity dates on debt - Amortization of debt discount and issuance costs (Gain)/Loss on extinguishment of debt Derivative expense - Gain (loss) on derivative - Impairment on long lived assets and intangibles - Changes in Operating Assets and Liabilities: Other receivables ) ) Other assets ) Accounts payable and accrued expenses and deferred revenue Net Cash Used in Operating Activities ) ) INVESTING ACTIVITIES Purchase of property and equipment ) ) Net Cash Used in Investing Activities ) ) FINANCING ACTIVITIES Common Stock issued for cash, net of offering costs of $20,125 and $15,935, respectively Proceeds from notes payable - related party Proceeds from convertible notes payable Repayments of convertible notes payable ) ) Repayments of notes payable ) Lease Payable ) - Net Cash Provided by Financing Activities NET INCREASE (DECREASE) IN CASH ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: CASH PAID FOR: Interest $ $ NON CASH FINANCING ACTIVITIES: Conversion of notes and Interest into common stock $ - Conversion of warrants for common stock $ $ - Conversion of preferred stock for common stock $ $ - Common Stock and warrants issued for prepaid services $ - $ Common Stock and warrants issued for interest $ $ Derivative Liability $ $ - Warrants and beneficial conversion feature on issuance of convertible debt $ - $ The accompanying notes are an integral part of these consolidated financial statements. 6 STUDIO ONE MEDIA, INC. Notes to Condensed Consolidated Financial Statements March 31, 2015 and June 30, 2014 NOTE 1– CONDENSED FINANCIAL STATEMENTS The accompanying financial statements have been prepared by the Company without audit.In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations, and cash flows at March 31, 2015, and for all periods presented herein, have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted.It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company's June 30, 2014 audited financial statements.The results of operations for the periods ended March 31, 2015 and June 2014 are not necessarily indicative of the operating results for the full years. NOTE 2 –CORRECTION OF INTERIM CONDENSED FINANCIAL STATEMENTS This Amendment No. 1 corrects our previously issued interim consolidated financial statements for the nine months ended March 31, 2015, to add derivative liabilities due to an error in sequencing which begun on August 15, 2014 when the company became contingently obligated to issue shares of common stock in excess of the 100 million authorized under the Company's certificate of incorporation. Consequently, the ability to settle these obligations with common shares would be unavailable causing these obligations to potentially be settled in cash. This condition creates a derivative liability. The correcting adjustments increased the derivative liability by $1,818,167, increase in derivative expense by $126,126, increase in loss on derivative instruments by $651,621, and an increase in additional paid in capital by $1,040,420. We have restated the three and nine months ended March 31, 2015, because we concluded the corrections were material to the interim condensed financial statements. The Company also recognized licensing revenues related to licensing fees generated per a term sheet with bBooth that were initially recorded as deferred revenue but should have been recorded when payments were received as there is no current executed agreement in place and the term of use is indefinite, pursuant to which bBooth agreed to acquire exclusive rights to license certain technologies, intellectual property, and patents from AfterMaster. The effects of these corrections on the interim consolidated financial statements were: STUDIO ONE MEDIA, INC. Consolidated Balance Sheets (Unaudited) March 31, As Reported Derivative liability Total Current Liabilities Total Liabilities Additional paid in capital Accumulated Deficit ) Total Stockholders' Deficit ) Correction Derivative liability Total Current Liabilities Total Liabilities Additional paid in capital ) Accumulated Deficit ) Total Stockholders' Deficit ) As Corrected Derivative liability Total Current Liabilities Total Liabilities Additional paid in capital Accumulated Deficit ) Total Stockholders' Deficit ) 7 STUDIO ONE MEDIA, INC. Notes to Condensed Consolidated Financial Statements March 31, 2015 and June 30, 2014 NOTE 2 –CORRECTION OF INTERIM CONDENSED FINANCIAL STATEMENTS - continued STUDIO ONE MEDIA, INC. Consolidated Statements of Operations (Unaudited) For the Three For the Nine Months Ended Months Ended March 31, March 31, As Reported AfterMaster Revenues Licensing Revenues - - Other Expense Derivative Expense - - Change in Fair Value of Derivative Total Other Expense ) ) Loss Before Income Taxes ) ) NET LOSS $ ) $ ) NET LOSS AVAILABLE TO COMMON SHAREHOLDERS $ ) $ ) Basic and Diluted Loss Per Share of Common Stock $ ) $ ) Correction AfterMaster Revenues - Licensing Revenues - Other Expense Derivative Expense - ) Change in Fair Value of Derivative ) Total Other Expense ) Loss Before Income Taxes ) NET LOSS $ $ ) NET LOSS AVAILABLE TO COMMON SHAREHOLDERS $ $ ) Basic and Diluted Loss Per Share of Common Stock $ - $ ) As Corrected AfterMaster Revenues Licensing Revenues - Other Expense Derivative Expense - ) Change in Fair Value of Derivative ) Total Other Expense ) Loss Before Income Taxes ) ) NET LOSS $ ) $ ) NET LOSS AVAILABLE TO COMMON SHAREHOLDERS $ ) $ ) Basic and Diluted Loss Per Share of Common Stock $ ) $ ) STUDIO ONE MEDIA, INC. Consolidated Statements of Cash Flows (Unaudited) For the Nine Months Ended March 31, As Reported OPERATING ACTIVITIES Net Loss $ ) Derivative expense - (Gain) loss on derivative ) NON CASH FINANCING ACTIVITIES: Derivative liability $ Correction OPERATING ACTIVITIES Net Loss $ ) Derivative expense (Gain) loss on derivative NON CASH FINANCING ACTIVITIES: Derivative liability $ As Corrected OPERATING ACTIVITIES Net Loss $ ) Derivative expense (Gain) loss on derivative NON CASH FINANCING ACTIVITIES: Derivative liability $ 8 STUDIO ONE MEDIA, INC. Notes to Condensed Consolidated Financial Statements March 31, 2015 and June 30, 2014 NOTE 3 – GOING CONCERN The Company's financial statements are prepared using generally accepted accounting principles in the United States of America applicable to a going concern which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has incurred losses since inception of $53,541,674 and currently has revenues which are insufficient to cover its operating costs which raises substantial doubt about its ability to continue as a going concern. The Company has not yet established an ongoing source of revenues sufficient to cover its operating costs and allow it to continue as a going concern. The future of the Company as an operating business will depend on its ability to (1) obtain sufficient capital contributions and/or financing as may be required to sustain its operations and (2) to achieve adequate revenues from its AfterMaster and ProMaster businesses. Management's plan to address these issues includes, (a) continued exercise of tight cost controls to conserve cash, (b) obtaining additional financing, and (c place in service the AfterMaster Chips and software in consumer products. The ability of the Company to continue as a going concern is dependent upon its ability to successfully accomplish the plans described in the preceding paragraph and eventually secure other sources of financing and attain profitable operations. The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. If the Company is unable to obtain adequate capital, it could be forced to cease operations. NOTE 4– SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the dates of the financial statements and the reported amounts of revenue and expenses during the reporting periods. Significant estimates are made in relation to the allowance for doubtful accounts and the fair value of certain financial instruments. Principles of Consolidation The consolidated financial statements include the accounts of Studio One Media, Inc. and its subsidiaries. All significant inter-company accounts and transactions have been eliminated. Notes and Other Receivables Notes and other receivables are stated at amounts management expects to collect. An allowance for doubtful accounts is provided for uncollectible receivables based upon management's evaluation of outstanding accounts receivable at each reporting period considering historical experience and customer credit quality and delinquency status. Delinquency status is determined by contractual terms. Bad debts are written off against the allowance when identified. Loss Per Share Basic earnings (loss) per Common Share is computed by dividing losses attributable to Common shareholders by the weighted-average number of shares of Common Stock outstanding during the period. The losses attributable to Common shareholders was increased for accrued and deemed dividends on Preferred Stock during the periods ended March 31, 2015 and 2014 of $48,777 and $51,048, respectively. Diluted earnings per Common Share is computed by dividing income (loss) attributable to Common shareholders by the weighted-average number of Shares of Common Stock outstanding during the period increased to include the number of additional Shares of Common Stock that would have been outstanding if the potentially dilutive securities had been issued. Potentially dilutive securities include outstanding convertible Preferred Stock, stock options, warrants, and convertible debt. The dilutive effect of potentiallydilutive securities is reflected in diluted earnings per share by application of the treasury stock method. Under the treasury stock method, an increase in the fair market value of the Company’s Common Stock can result in a greater dilutive effect from potentially dilutive securities. For the periods ended March 31, 2015 and 2014, all of the Company’s potentially dilutive securities (warrants, options, convertible preferred stock, and convertible debt) were excluded from the computation of diluted earnings per share as they were anti-dilutive. The total number of potentially dilutive Common Shares that were excluded were 21,174,420 and 12,200,097 at March 31, 2015 and 2014, respectively. Fair Value Instruments Cash is the Company’s only financial asset or liability required to be recognized at fair value and is measured using quoted prices for active markets for identical assets (Level 1 fair value hierarchy).The carrying amounts reported in the balance sheets for notes receivable and accounts payable and accrued expenses approximate their fair market value based on the short-term maturity of theseinstruments. The fair value of the Company’s notes payable at March 31, 2015 is approximately $5,418,236. Market prices are not available for the Company’s loans due to related parties or its other notes payable, nor are market prices of similar loans available. The Company determined that the fair value of the notes payable based on its amortized cost basis due to the short term nature and current borrowing terms available to the Company for these instruments. 9 STUDIO ONE MEDIA, INC. Notes to Condensed Consolidated Financial Statements March 31, 2015 and June 30, 2014 NOTE 4– SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES - continued Derivative Liabilities In connection with the private placement of certain convertible instruments beginning in August 31, 2014, the Company became contingently obligated to issue shares of common stock in excess of the 100 million authorized under the Company's certificate of incorporation. Consequently, the ability to settle these obligations with common shares would be unavailable causing these obligations to potentially be settled in cash. This condition creates a derivative liability. The Company has a sequencing policy regarding share settlement wherein instruments with the earliest issuance date would be settled first. The sequencing policy also considers contingently issuable additional shares, such as those issuable upon a stock split, to have an issuance date to coincide with the event giving rise to the additional shares. Using this sequencing policy, all instruments convertible into common stock, including warrants and the conversion feature of notes payable, issued subsequent to August 14, 2014 are derivative liabilities. The Company values these convertible notes payable using the multinomial lattice method that values the derivative liability within the notes based on a probability weighted discounted cash flow model. The resulting liability is valued at each reporting date and the change in the liability is reflected as change in derivative liability in the statement of operations. Income Taxes There is no income tax provision for the nine months ended March 31, 2015 and 2014 due to net operating losses for which there is no benefit currently available. At March 31, 2015, the Company had deferred tax assets associated with state and federal net operating losses. The Company has recorded a corresponding full valuation allowance as it is more likely than not that some portion of all of the deferred tax assets will not be realized. Recent Accounting Pronouncements Management has considered all recent accounting pronouncements issued since the last audit of our consolidated financial statements. The Company’s management believes that these recent pronouncements will not have a material effect on the Company’s consolidated financial statements. Reclassification Certain amounts disclosed in prior periods have been reclassified to conform to current presentation. Such reclassifications are for presentation purposes only and have no effect on the Company’s net loss or financial position in any of the periods presented. The Company has made adjustments to the Income Statement and Cash flows Statement in impairment of assets and disposal of assets, respectively. NOTE 5 – NOTES PAYABLE Convertible Notes Payable In accounting for its convertible notes payable, proceeds from the sale of a convertible debt instrument with Common Stock purchase warrants are allocated to the two elements based on the relative fair values of the debt instrument without the warrants and of the warrants themselves at time of issuance. The portions of the proceeds allocated to the warrants are accounted for as paid-in capital with an offset to debt discount. The remainder of the proceeds are allocated to the debt instrument portion of the transaction as prescribed by ASC 470-25-20. The Company then calculates the effective conversion price of the note based on the relative fair value allocated to the debt instrument to determine the fair value of any beneficial conversion feature (“BCF”) associated with the convertible note in accordance with ASC 470-20-30. The BCF is recorded to additional paid-in capital with an offset to debt discount. Both the debt discount related to the issuance of warrants and related to a BCF is amortized over the life of the note. 10 STUDIO ONE MEDIA, INC. Notes to Condensed Consolidated Financial Statements March 31, 2015 and June 30, 2014 NOTE 5 – NOTES PAYABLE - continued Convertible Notes Payable – Related Parties Convertible notes payable due to related parties consisted of the following as of March 31, 2015 and June 30, 2014, respectively: Convertible Notes Payable – Related Parties March 31, June 30, Various term notes with total face value of $3,925,000 issued from February 2010 to April 2013, interest rates range from 10% to 15%, net of unamortized discount of $0 and $1,761 as of March 31, 2015 and June 30, 2014, respectively. $ $ $9,000 face value,of which $9,000 has been paid back. - Total convertible notes payable – related parties Less current portion Convertible notes payable – related parties, long-term $ - $ - The notes were amended on June 30, 2014 to extend the maturity date to September 30, 2014, amended again on September 30, 2014 to December 31, 2014, and amended again on December 31, 2014 to June 30, 2015. The Company evaluated amendment under ASC 470-50, “Debt - Modification and Extinguishment”, and concluded that the extension did not result in significant and consequential changes to the economic substance of the debt and thus resulted in a modification of the debt and not extinguishment of the debt. Convertible Notes Payable - Non-Related Parties Convertible notes payable due to non-related parties consisted of the following as of March 31, 2015 and June 30, 2014, respectively: Convertible Notes Payable - Non-Related Parties March 31, June 30, $100,000 face value, of which $100,000 has been converted. $ - $ $15,000 face value, issued in October 2011, interest rate of 10%, matures in June 2012, net of unamortized discount of $0 and $0 as of March 31, 2015 and June 30, 2014, respectively. $75,000 face value, of which $75,000 has been converted. - $50,000 face value, issued in August 2012, interest rate of 10%, matures in February 2013, net of unamortized discount of $0 and $0 as of March 31, 2015 and June 30, 2014, respectively. $10,000 face value, issued in September 2012, interest rate of 10%, matures in March 2013, net of unamortized discount of $0 and $0 as of March 31, 2015 and June 30, 2014, respectively. $50,000 face value of which $9,600 was converted leaving a $40,400 face value, issued in November 2012, interest rate of 10%, matures in November 2013 and an additional penalties were added to the principal of $120,348 bringing the face value to $160,748, net of unamortized discount of $0 and $0 as of March 31, 2015 and June 30, 2014, respectively. $30,000 face value, issued in February 2013, interest rate of 0%, matures in November 2013, net of unamortized discount of $0 and $0 as of March 31, 2015 and June 30, 2014, respectively. $20,000 face value, issued in April 2013, interest rate of -0-%, matures in October 2013, net of unamortized discount of $0 and $0 as of March 31, 2015 and June 30, 2014, respectively. $100,000 face value, of which $100,000 has been converted. - $50,000 face value, of which $50,000 has been converted. - $50,000 face value, of which $50,000 has been converted. - $50,000 face value, of which $50,000 has been converted. - $30,000 face value, issued in March 2014, interest rate of 0%, matures in September 2014, net of unamortized discount of $0 and $7,011 as of March 31, 2015 and June 30, 2014, respectively. $20,000 face value, of which $20,000 has been converted. - 11 STUDIO ONE MEDIA, INC. Notes to Condensed Consolidated Financial Statements March 31, 2015 and June 30, 2014 NOTE 5 – NOTES PAYABLE - continued $25,000 face value, of which $25,000 has been converted. - $15,000 face value, issued in June 2014, interest rate of 6%, matures December 2014, net unamortized discount of $6,557 and $14,098 as of March 31, 2015 and June 30, 2014, respectively. $20,000 face value, issued in June 2014, interest rate of 6%, matures December 2014, net unamortized discount of $8,743 and $18,798 as of March 31, 2015 and June 30, 2014, respectively. $30,000 face value, of which $30,000 has been converted. - $20,000 face value, issued in June 2014, interest rate of 6%, matures December 2014, net unamortized discount of $8,743 and $18,798 as of March 31, 2015 and June 30, 2014, respectively. $25,000 face value, issued in June 2014, interest rate of 6%, matures September 2014, net unamortized discount of $0 and $25,000 as of March 31, 2015 and June 30, 2014, respectively. - $15,000 face value, of which $15,000 has been converted. - - $10,000 face value, issued in July 2014, interest rate of 6%, matures October 2014, net unamortized discount of $1,087 as of March 31, 2015. - $10,000 face value,of which $10,000 was converted. - - $7,000 face value, issued in July 2014, interest rate of 6%, matures October 2014, net unamortized discount of $1,065 as of March 31, 2015. - $5,000 face value, issued in July 2014, interest rate of 6%, matures October 2014, net unamortized discount of $978 as of March 31, 2015. - $10,000 face value,of which $10,000 was converted. - - $25,000 face value, of which $25,000 was converted. - - $10,000 face value,of which $10,000 was converted. - - $30,000 face value, issued in August 2014, interest rate of 6%, matures December 2014, net unamortized discount of $23,023 as of March 31, 2015. - $100,000 face value, issued in August 2014, interest rate of 6%, matures December 2014, net unamortized discount of $79,121 as of March 31, 2015. - $100,000 face value, issued in August 2014, interest rate of 6%, matures December 2014, net unamortized discount of $87,912 as of March 31, 2015. - $40,000 face value, issued in August 2014, interest rate of 6%, matures December2014, net unamortized discount of $40,000 as of March 31, 2015. - $40,000 face value, issued in October 2014, interest rate of 6%, matures December2014, net unamortized discount of $40,000 as of March 31, 2015. - $40,000 face value, issued in October 2014, interest rate of 6%, matures January 2015, net unamortized discount of $40,000 as of March 31, 2015. - $25,000 face value, of which $25,000 has been converted. - - $25,000 face value, issued in October 2014, interest rate of 6%, matures January 2015, net unamortized discount of $25,000 as of March 31, 2015. - $35,000 face value, issued in November 2014, interest rate of 6%, matures January 2015, net unamortized discount of $35,000 as of March 31, 2015. - Total convertible notes payable – non-related parties Less current portion Convertible notes payable – non-related parties, long-term $ - $ - On August 15, 2014, the Company amended the convertible notes dated September 29, 2011 for $100,000 and January 6, 2012 for $75,000 to extend the maturity date to November 15, 2014 and issued 50,000 shares of the Company’s common stock valued at $15,750, as well as 50,000 warrants valued at $12,767. The Company evaluated amendment under ASC 470-50, “Debt - Modification and Extinguishment”, and concluded that the extension did result in significant and consequential changes to the economic substance of the debt. The Company recorded a loss on extinguishment of debt of $28,517. On October 20, 2014, the note holder elected to convert the entire note of $175,000. On September 30, 2013, the Company issued a convertible note to an unrelated individual for $100,000 that matures on February 28, 2014. The note bears an interest rate of 0% per annum and is convertible into shares of the Company’s Common Stock at $0.10 per share. The maturity date of the note can be extended, at the option of the holder, for a single 30 day period. The value of the BCF recorded was $100,000. On August 14, 2014, the note holder elected to convert the entire note of $100,000. On October 17, 2013, the Company issued a convertible note to an unrelated individual for $50,000 with an original maturity date of November 17, 2013, the note bears an interest rate of 0% per annum and is convertible into shares of the Company’s Common Stock at $0.10 per share. The maturity date of the note can be extended, at the option of the holder, for a single 30 day period. The value of the original BCF recorded was $50,000. The note was amended on November 17, 2013 to extend the maturity date to May 17, 2014 and issued 25,000 common stock and 25,000 warrants as incentive to extending the maturity date. Under ASC 470-60-55-12, the debt was deemed to be extinguished and the company recognized a loss on extinguishment of debt $25,787. On August 14, 2014, the note holder elected to convert the entire note of $50,000. On February 3, 2014, the Company issued a convertible note to an unrelated individual for $50,000 that matures on April 10, 2014. The note bears an interest rate of 10% per annum and is convertible into shares of the Company’s Common Stock at $0.10 per share. The maturity date of the note can be extended, at the option of the holder, for a single 30 day period. On July 19, 2014, the note holder elected to convert the entire note of $50,000 and $3,041 in accrued interest. 12 STUDIO ONE MEDIA, INC. Notes to Condensed Consolidated Financial Statements March 31, 2015 and June 30, 2014 NOTE 5 – NOTES PAYABLE - continued On February 21, 2014, the Company issued a convertible note to an unrelated individual for $50,000 that matures on August 21, 2014. The note bears an interest rate of 6% per annum and is convertible into shares of the Company’s Common Stock at $0.10 per share. The maturity date of the note can be extended, at the option of the holder, for a single 30 day period. On August 14, 2014, the note holder elected to convert the entire note of $50,000. On March 31, 2014, the Company issued a convertible note to an unrelated individual for $20,000 that matures on June 28, 2014. The note bears an interest rate of 10% per annum and is convertible into shares of the Company’s Common Stock at $0.10 per share. The maturity date of the note can be extended, at the option of the holder, for a single 30 day period. On July 19, 2014, the note holder elected to convert the entire note of $20,000 and $603 in accrued interest. On April 21, 2014, the Company issued a convertible note to an unrelated individual for $25,000 that matures on October 21, 2014. The note bears interest rate of 6% per annum and is convertible into shares of the Company’s Common stock at $0.10 per share. On August 14, 2014, the note holder elected to convert the entire note of $25,000. On June 18, 2014, the Company issued a convertible note to an unrelated individual for $30,000 that matures on December 18, 2014. The note bears interest rate of 6% per annum and is convertible into shares of the Company’s Common stock at $0.10 per share. On August 14, 2014, the note holder elected to convert the entire note of $30,000. On July 9, 2014, the Company issued a convertible note to an unrelated individual for $15,000 that matures on October 10, 2014. The note bears interest rate of 6% per annum and is convertible into shares of the Company’s Common stock at $0.10 per share. On March 31, 2015, the note holder elected to convert the entire note of $15,000 and $653 in accrued interest. In conjunction with the note, the Company issued to the holder 7,500 shares of restricted Common Stock. The value of the BCF recorded was $13,333 and the debt discount related to the attached relative fair value of the restricted Common Stock was $1,667, for a total debt discount of $15,000. On July 10, 2014, the Company issued a convertible note to an unrelated individual for $10,000 that matures on October 10, 2014. The note bears interest rate of 6% per annum and is convertible into shares of the Company’s Common stock at $0.10 per share. In conjunction with the note, the Company issued to the holder 5,000 shares of restricted Common Stock. The value of the BCF recorded was $8,889 and the debt discount related to the attached relative fair value of the restricted Common Stock was $1,111, for a total debt discount of $10,000. On July 14, 2014, the Company issued a convertible note to an unrelated individual for $10,000 that matures on October 14, 2014. The note bears interest rate of 6% per annum and is convertible into shares of the Company’s Common stock at $0.10 per share. On March 31, 2015, the note holder elected to convert the entire note of $10,000 and $427 in accrued interest. In conjunction with the note, the Company issued to the holder 5,000 shares of restricted Common Stock. The value of the BCF recorded was $8,929 and the debt discount related to the attached relative fair value of the restricted Common Stock was $1,071, for a total debt discount of $10,000. On July 14, 2014, the Company issued a convertible note to an unrelated individual for $7,000 that matures on October 14, 2014. The note bears interest rate of 6% per annum and is convertible into shares of the Company’s Common stock at $0.10 per share. In conjunction with the note, the Company issued to the holder 3,500 shares of restricted Common Stock. The value of the BCF recorded was $6,222 and the debt discount related to the attached relative fair value of the restricted Common Stock was $778, for a total debt discount of $7,000. On July 18, 2014, the Company issued a convertible note to an unrelated individual for $5,000 that matures on October 18, 2014. The note bears interest rate of 6% per annum and is convertible into shares of the Company’s Common stock at $0.10 per share. In conjunction with the note, the Company issued to the holder 2,500 shares of restricted Common Stock. The value of the BCF recorded was $4,444 and the debt discount related to the attached relative fair value of the restricted Common Stock was $556, for a total debt discount of $5,000. On August 18, 2014, the Company issued a convertible note to an unrelated individual for $10,000 that matures on November 18, 2014. The note bears interest rate of 6% per annum and is convertible into shares of the Company’s Common stock at $0.10 per share. On February 16, 2015, the note holder elected to convert the entire note of $10,000 and $299 in accrued interest. 13 STUDIO ONE MEDIA, INC. Notes to Condensed Consolidated Financial Statements March 31, 2015 and June 30, 2014 NOTE 5 – NOTES PAYABLE - continued In conjunction with the note, the Company issued to the holder 12,500 shares of restricted Common Stock. The Company booked a debt discount related to the derivative liability of $25,000. On September 5, 2014, the Company issued a convertible note to an unrelated individual for $10,000 that matures on December 5, 2014. The note bears interest rate of 6% per annum and is convertible into shares of the Company’s Common stock at $0.20 per share. The Company booked a debt discount related to the derivative liability of $10,000. On September 10, 2014, the Company issued a convertible note to an unrelated individual for $30,000 that matures on December 5, 2014. The note bears interest rate of 6% per annum and is convertible into shares of the Company’s Common stock at $0.20 per share. The Company booked a debt discount related to the derivative liability of $30,000. On September 11, 2014, the Company issued a convertible note to an unrelated individual for $100,000 that matures on December 11, 2014. The note bears interest rate of 6% per annum and is convertible into shares of the Company’s Common stock at $0.20 per share. The Company booked a debt discount related to the derivative liability of $100,000. On September 19, 2014, the Company issued a convertible note to an unrelated individual for $100,000 that matures on December 19, 2014. The note bears interest rate of 6% per annum and is convertible into shares of the Company’s Common stock at $0.20 per share. The Company booked a debt discount related to the derivative liability of $100,000. On September 30, 2014, the Company issued a convertible note to an unrelated individual for $40,000 that matures on December 29, 2014. The note bears interest rate of 6% per annum and is convertible into shares of the Company’s Common stock at $0.20 per share. The Company booked a debt discount related to the derivative liability of $40,000. On October 3, 2014, the Company issued a convertible note to an unrelated individual for $40,000 that matures on December 2, 2014. The note bears interest rate of 6% per annum and is convertible into shares of the Company’s Common stock at $0.20 per share. The Company booked a debt discount related to the derivative liability of $40,000. On October 6, 2014, the Company issued a convertible note to an unrelated individual for $40,000 that matures on January 6, 2015. The note bears interest rate of 6% per annum and is convertible into shares of the Company’s Common stock at $0.20 per share. The Company booked a debt discount related to the derivative liability of $40,000. On October 20, 2014, the Company issued a convertible note to an unrelated individual for $25,000 that matures on April 20, 2015. The note bears interest rate of 6% per annum and is convertible into shares of the Company’s Common stock at $0.20 per share. The Company booked a debt discount related to the derivative liability of $25,000. On October 24, 2014, the note holder elected to convert the entire note of $25,000. On October 16, 2014, the Company issued a convertible note to an unrelated individual for $25,000 that matures on January 16, 2015. The note bears interest rate of 6% per annum and is convertible into shares of the Company’s Common stock at $0.20 per share. The Company booked a debt discount related to the derivative liability of $25,000. On November 24, 2014, the Company issued a convertible note to an unrelated individual for $35,000 that matures on May 24, 2015. The note bears interest rate of 6% per annum and is convertible into shares of the Company’s Common stock at $0.35 per share. The Company booked a debt discount related to the derivative liability of $35,000. Notes Payable – Related Parties Notes payable due to related parties consisted of the following as of March 31, 2015 and June 30, 2014, respectively: Notes Payable – Related Parties March 31, June 30, Various term notes with total face value of $610,000 issued from April 11 to January 2014, interest rates range from 0% to 15%, net of unamortized discount of $0as of March 31, 2015 and June 30, 2014, respectively, of which $35,000 has been paid. $ $ Face value of $50,000, issued in December 2014, matures in January 2015, note bears interest at 0%. - Total notes payable – related parties Less current portion Notes payable - related parties, long term $ - $ - 14 STUDIO ONE MEDIA, INC. Notes to Condensed Consolidated Financial Statements March 31, 2015 and June 30, 2014 NOTE 5 – NOTES PAYABLE - continued Notes Payable–Non-Related Parties Notes payable due to non-related parties consisted of the following as of March 31, 2015 and June 30, 2014, respectively: Notes Payable– Non-Related Parties March 31, June 30, Various term notes with total face value of $40,488 due upon demand, interest rates range from 0% to 14%. $ $ Total note payable – non-related parties Less current portion Notes payable – non-related parties, long-term $ - $ - NOTE 6 – CONVERTIBLE PREFERRED STOCK The Company has authorized 10,000,000 shares of $0.001 par value per share Preferred Stock, of which the following were issued outstanding: Shares Shares Liquidation Allocated Outstanding Preference Series A Convertible Preferred - Series A-1 Convertible Preferred Series B Convertible Preferred Series C Convertible Preferred - Series D Convertible Preferred Series E Convertible Preferred Series P Convertible Preferred - Series S Convertible Preferred - - Total Preferred Stock $ The Company's Series A Convertible Preferred Stock ("Series A Preferred") is convertible into Common Stock at the rate of 0.025 share of Common stock for each share of the Series A Preferred. Dividends of $0.50 per share annually from date of issue, are payable from retained earnings, but have not been declared or paid. The Company’s Series A-1 Senior Convertible Redeemable Preferred Stock (“Series A-1 Preferred”) is convertible at the rate of 2 shares of Common Stock per share of Series A-1 Preferred. The dividend rate of the Series A-1 Senior Convertible Redeemable Preferred Stock is 6% per share per annum in cash, or commencing on June 30, 2009 in shares of the Company’s Common Stock (at the option of the Company). Due to the fact that the Series A-1 Preferred has certain features of debt and is redeemable, the Company analyzed the Series A-1 Preferred in accordance with ASC 480 and ASC 815 to determine if classification within permanent equity was appropriate. Based on the fact that the redeemable nature of the stock and all cash payments are at the option of the Company, it is assumed that payments will be made in shares of the Company’s Common Stock and therefore, the instruments are afforded permanent equity treatment. The Company's Series B Convertible 8% Preferred Stock ("Series B Preferred") is convertible at the rate of 0.067 share of Common Stock for each share of Series B Preferred. Dividends from date of issue are payable on June 30 from retained earnings at the rate of 8% per annum but have not been declared or paid. The Company's Series C Convertible Preferred Stock ("Series C Preferred") is convertible at a rate of 0.007 share of Common Stock per share of Series C Preferred. Holders are entitled to dividends only to the extent of the holders of the Company’s Common Stock receive dividends. The Company's Series D Convertible Preferred Stock ("Series D Preferred") is convertible at a rate of 0.034 share of Common Stock per share of Series D Preferred. Holders are entitled to a proportionate share of any dividends paid as though they were holders of the number of shares of Common Stock of the Company into which their shares of are convertible as of the record date fixed for the determination of the holders of Common Stock of the Company entitled to receive such distribution. 15 STUDIO ONE MEDIA, INC. Notes to Condensed Consolidated Financial Statements March 31, 2015 and June 30, 2014 NOTE 6 – CONVERTIBLE PREFERRED STOCK - continued The Company's Series E Convertible Preferred Stock ("Series E Preferred") is convertible at a rate of 0.034 share of Common Stock per share of Series E Preferred. Holders are entitled to a proportionate share of any dividends paid as though they were holders of the number of shares of Common Stock of the Company into which their shares of are convertible as of the record date fixed for the determination of the holders of Common Stock of the Company entitled to receive such distribution. The Company's Series P Convertible Preferred Stock ("Series P Preferred") is convertible at a rate of 0.007 share of Common Stock for each share of Series P Preferred. Holders are entitled to dividends only to the extent of the holders of the Company’s Common Stock receive dividends. In the event of a liquidation, dissolution or winding up of the affairs of the Company, holders of Series A Preferred Stock, Series P Convertible Preferred Stock, Series C Convertible Preferred Stock have no liquidation preference over holders of the Company’s Common Stock. Holders of Second Series B Preferred Stock have a liquidation preference over holders of the Company’s Common Stock and the Company’s Series A Preferred Stock. Holders of Series D Preferred Stock are entitled to receive, before any distribution is made with respect to the Company’s Common Stock, a preferential payment at a rate per each whole share of Series D Preferred Stock equal to $1.00. Holders of Series E Preferred Stock are entitled to receive, after the preferential payment in full to holders of outstanding shares of Series D Preferred Stock but before any distribution is made with respect to the Company’s Common Stock, a preferential payment at a rate per each whole share of Series E Preferred Stock equal to $1.00. Holders of Series A-1 Preferred Stock are superior in rank to the Company’s Common Stock and to all other series of Preferred Stock heretofore designated with respect to dividends and liquidation. The activity surrounding the issuances of the Preferred Stock is as follows: During the nine months ended March 31, 2015 and the fiscal year ended June 30, 2014, the Company issued -0- shares of Series A-1 Preferred Stock for $-0- in cash, net of $-0- of issuance costs, respectively. The Company had two conversions of 55,000 shares of Series A-1 Preferred Stock for 110,000 shares of Common Stock, and issued 41,987 shares of Common Stock of payment of $12,922 in accrued dividends. During the nine months ended March 31, 2015, the outstanding Preferred Stock accumulated $48,777 in dividends; nine months ended March 31, 2014 it accumulated $51,048 in dividends on outstanding Preferred Stock. The cumulative dividends in arrears through nine months ended March 31, 2015 were approximately $638,938. NOTE7 – COMMON STOCK The Company has authorized 100,000,000 shares of $0.001 par value per share Common Stock, of which88,542,654 and 70,296,203 were issued outstanding as of nine months ended March 31, 2015 and June 30, 2014, respectively.The activity surrounding the issuances of the Common Stock is as follows: For the Nine Months Ended March 31, 2015 The Company issued 7,268,858 common shares for net cash proceeds of $1,876,025. The Company paid as offering costs $153,075 in cash offering costs. Offering costs have been recorded as reductions to additional paid-in capital from common stock proceeds and an increase in professional fees. Attached to the Common Shares, the Company issued 1,855,000 warrants to purchase shares of the Company’s Common Stock of which 215,000 warrants were issued to the placement agent.The Company recognized $1,329,75819 for the amortization of warrants issued in prior periods. The Company also issued 43,500 shares of Common Stock as incentive to notes valued at $10,261 to extend terms on two convertible notes payable and recorded $527,000 in beneficial conversion features related to new issuances of debt. The Company also issued 5,190,947 shares of Common Stock for the conversion of notes and accrued interest valued at $603,455. The Company also issued 110,000 shares of Common Stock for the conversion of 55,000 shares of Series A-1 Preferred Stockand issued 41,987 shares of Common Stock of payment of $37,130 in accrued dividends. The Company also issued 50,000 shares of Common Stock for the conversion warrants. The Company issued 356,375 shares of Common Stock as payment for services and rent valued at $146,017. As share-based compensation to employees and non-employees, the Company issued 2,760,221 shares of common stock valued at $720,333, based on the market price of the stock on the date of issuance. As interest expense on outstanding notes payable, the Company issued 2,424,563 shares of common stock valued at $1,549,213 based on the market price on the date of issuance. 16 STUDIO ONE MEDIA, INC. Notes to Condensed Consolidated Financial Statements March 31, 2015 and June 30, 2014 NOTE7 – COMMON STOCK - continued For the Nine Months Ended March 31, 2014 The Company issued 7,150,000 common shares for net cash proceeds of $699,065.The Company paid as offering costs $15,935 in cash offering costs and 97,000 in common stock offering costs. Offering costs paid in cash have been recorded as reductions to additional paid-in capital from common stock proceeds and common stock issued for offering costs have been expensed as compensation expenses. Attached to the Common Shares, the Company issued 196,804 warrants to purchase shares of the Company’s Common Stock.The Company recognized $259,212 in employee stock option expense and for the amortization of warrants issued in prior periods. The Company also issued 612,500 shares of Common Stock as incentive to notes for $164,349 to convertible notes payable and recorded $461,000 in beneficial conversion features related to new issuances of debt. As share-based compensation to employees and non-employees, the Company issued 2,033,349 shares of common stock valued at $547,870, based on the market price of the stock on the date of issuance. As interest expense on outstanding notes payable, the Company issued 2,199,095 shares of common stock valued at $575,723 based on the market price on the date of issuance. NOTE 8 – STOCK PURCHASE OPTIONS AND WARRANTS The Board of Directors on June 10, 2009 approved the 2009 Long-Term Stock Incentive Plan. The purpose of the 2009 Long-term Stock Incentive Plan is to advance the interests of the Company by encouraging and enabling acquisition of a financial interest in the Company by employees and other key individuals. The 2009 Long-Term Stock Incentive Plan is intended to aid the Company in attracting and retaining key employees, to stimulate the efforts of such individuals and to strengthen their desire to remain with the Company. A maximum of 1,500,000 shares of the Company's Common Stock is reserved for issuance under stock options to be issued under the 2009 Long-Term Stock Incentive Plan. The Plan permits the grant of incentive stock options, nonstatutory stock options and restricted stock awards. The 2009 Long-Term Stock Incentive Plan is administered by the Board of Directors or, at its direction, a Compensation Committee comprised of officers of the Company. Stock Purchase Options During the nine months ended March 31, 2015, the Company did not issue any stock purchase options. During the fiscal year ended June 30, 2014, the Company issued 25,000 stock purchase options for a value of $6,045.The Company did recognize $10,713 in employee stock option expense during the fiscal year ended June 30, 2014 for options vested during the period that were issued in prior periods. The following table summarizes the changes in options outstanding of the Company during the nine months ended March 31, 2015. Date Issued Number of Options Weighted Average Exercise Price Weighted Average Grant Date Fair Value Expiration Date (yrs) Value if Exercised Balance June 30, 2014 $ $ $ Granted - Exercised - Cancelled/Expired ) ) - - ) Outstanding as of March 31, 2015 $ $ $ The following table summarizes the changes in options outstanding of the Company during the fiscal year ended June 30, 2014. Date Issued Number of Options Weighted Average Exercise Price Weighted Average Grant Date Fair Value Expiration Date (yrs) Value if Exercised Balance June 30, 2013 $ $ $ Granted Exercised - Cancelled/Expired ) ) - - ) Outstanding as of June 30, 2014 $ $ $ 17 STUDIO ONE MEDIA, INC. Notes to Condensed Consolidated Financial Statements March 31, 2015 and June 30, 2014 NOTE 8 – STOCK PURCHASE OPTIONS AND WARRANTS - continued Stock Purchase Warrants During the nine months ended March 31, 2015, the Company issued 7,821,133 warrants. The Company issued 50,000 warrants in conjunction to extended two convertible note payables and issued 4,456,133 warrants in conjunction to a consulting agreement entered into in July 2014 and 150,000 warrants issued in conjunction with a financial advisory agreement entered into on January 2015. The Company also issued 1,000,000 warrants related to the B Booth agreements which were expensed during the current year.The company also issued 2,200,000 warrants as part of a private placement to extend the terms during the period, which were converted for cash proceed of $150,000 in exchange for 750,000 shares of common stock. The warrants were valued using the Black-Scholes pricing model under the assumptions noted below. The Company apportioned value to the warrants based on the relative fair market value of the Common Stock and warrants. During the fiscal year ended June 30, 2014, the Company issued warrants to purchase a total of 1,366,016 and expired 498,500 shares of the Company’s Common Stock. The Company issued 29,400 warrants in conjunction to a default clause in a convertible note payable and issued 311,616 warrants in conjunction to a consulting agreement entered into in July 2013. The Company also issued 500,000 warrants in conjunction to a consulting agreement entered into in October 2013.The Company issued 25,000 warrants in conjunction to an extension in a convertible note payable in conjunction with 50,000 shares of common stock. The Company issued 100,000 warrants in conjunction with a consulting agreement entered into January 2014. The Company issued 300,000 warrants in conjunction with an employment agreement entered into January 2014. The Company also issued 100,000 warrants as compensation for references purchased. The warrants were valued using the Black-Scholes pricing model under the assumptions noted below. The Company apportioned value to the warrants based on the relative fair market value of the Common Stock and warrants. The following table presents the assumptions used to estimate the fair values of the stock warrants and options granted: December 31, June 30, Expected volatility 103-125% 113-132% Expected dividends 0% 0% Expected term .25-5 Years 2-10 Years Risk-free interest rate 0.02-1.75% 0.35-1.75% The following table summarizes the changes in warrants outstanding issued to employees and non-employees of the Company during the nine months ended March 31, 2015. Date Issued Number of Warrants Weighted Average Exercise Price Weighted Average Grant Date Fair Value Expiration Date (yrs) Value if Exercised Balance June 30, 2014 $ $ $ Granted Exercised ) ) - ) Cancelled/Expired ) ) - - ) Outstanding as of March 31, 2015 $ $ $ The following table summarizes the changes in warrants outstanding issued to employees and non-employees of the Company during the fiscal year ended June 30, 2014. Date Issued Number of Warrants Weighted Average Exercise Price Weighted Average Grant Date Fair Value Expiration Date (yrs) Value if Exercised Balance June 30, 2013 $ $ $ Granted Exercised ) ) - ) Cancelled/Expired ) ) - - ) Outstanding as of June 30, 2014 $ $ $ 18 STUDIO ONE MEDIA, INC. Notes to Condensed Consolidated Financial Statements March 31, 2015 and June 30, 2014 NOTE 9 – FINANCIAL INSTRUMENTS The Company has financial instruments that are considered derivatives or contain embedded features subject to derivative accounting. Embedded derivatives are valued separately from the host instrument and are recognized as derivative liabilities in the Company’s balance sheet. The Company measures these instruments at their estimated fair value and recognizes changes in their estimated fair value in results of operations during the period of change. The Company has estimated the fair value of these embedded derivatives for convertible debentures and associated warrants using a multinomial lattice model as of March 31, 2015, and December 31, 2014. The fair values of the derivative instruments are measured each quarter, which resulted in a gain (loss) of 200,190 and $0 and (552,948) and $0 and derivative expense of $0 and $0 and $126,126 and $0 during the three and nine months ended March 31, 2015 and 2014, respectively. As of March 31, 2015, and June 30, 2014, the fair market value of the derivatives aggregated $2,211,701 and $0, respectively, using the following assumptions: estimated 5-.08-year term, estimated volatility of 141.46-61.11%, and a discount rate of 2.35-0.00%. NOTE 10 – FAIR VALUE MEASUREMENTS For asset and liabilities measured at fair value, the Company uses the following hierarchy of inputs: ● Level one — Quoted market prices in active markets for identical assets or liabilities; ● Level two — Inputs other than level one inputs that are either directly or indirectly observable; and ● Level three — Unobservable inputs developed using estimates and assumptions, which are developed by the reporting entity and reflect those assumptions that a market participant would use. Level 1 Level 2 Level 3 Total Fair value of derivatives $
